Citation Nr: 0636381	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The appellant had active military service from July 1966 to 
February 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Togus, Maine, Regional Office (RO).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's hypertension is manifested by systolic 
pressure predominantly 160 or higher for a period of time 
since April 2003; and the veteran is prescribed continuous 
daily medication for control of his hypertension.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, and no higher, for 
hypertension are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.104 Diagnostic Code 
7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an October 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The claim 
was last readjudicated in the April 2004 statement of the 
case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant, especially given the favorable 
determination in this case.  Thus, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2006).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the reported 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7.

A 10 percent rating for service-connected hypertension 
contemplates the presence of diastolic pressure of 
predominantly 100 or more, or systolic pressure of 
predominantly 160 or more, and constitutes the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is assigned for 
diastolic pressure which is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is assigned for diastolic pressure which is 
predominantly 120 or more.  A 60 percent rating is assigned 
where diastolic pressure is predominantly 130 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2006).    

A note after the diagnostic code provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  The term hypertension means that the diastolic blood 
pressure is predominantly 90 millimeters or greater.  
Isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 millimeters or greater with a 
diastolic blood pressure of less than 90 millimeters.

Based on a review of the medical evidence of record, the 
Board finds that a 10 percent rating for hypertension is 
warranted.  The evidence dated during the pendency of the 
claim reveals that the veteran's hypertension requires 
continuous medication for control, and the veteran's systolic 
pressure on examination has been predominately 160 or higher.

According to a July 2001 treatment record from Parkview 
Hospital, the veteran's blood pressure was 190/86.

The veteran submitted private medical records from Todd 
Tritch, M.D., from June 1998 to September 2003, which 
document continuous treatment for hypertension.  These 
records show that about half of the systolic blood pressure 
readings during this time period were 160 or higher.  The 
last blood pressure reading by Dr. Tritch was 168/70, which 
was taken in April 2003.

A February 2004 outpatient treatment record from the Boston, 
Massachusetts VA Medical Center documents a blood pressure 
reading of 164/90.

On VA examination in March 2004, the examiner noted that the 
veteran was on metoprolol, 50 milligrams twice per day; 
Diovan, 80 milligrams once daily; and hydrochlorothiazide, 
daily, for the treatment of his hypertension.  The physical 
examination reveals blood pressure readings of 168/94 in his 
right arm, 152/90 in his left arm, and the third was 164/86.  
The examiner diagnosed hypertension requiring three 
medications, which was not in good control.   

It is clear that the veteran's hypertension requires 
continuous medication for control.  This was documented 
during the March 2004 VA examination.  A thorough review of 
the record reflects that the veteran's systolic pressure has 
been predominantly over 160 since April 2003.  Four out of 
the five blood pressure readings, which were taken on three 
different days since April 2003, have had systolic pressure 
over 160.  Given that the March 2004 VA examiner diagnosed 
the veteran with hypertension that was not in good control, 
despite the veteran being prescribed three different daily 
hypertension medications, the Board finds that a 10 percent 
rating is warranted pursuant to Diagnostic Code 7101.

In reaching its decision, the Board has considered the 
history of the disorder in question as well as the recent 
clinical manifestations and the effect the disorder may have 
on the earning capacity of the veteran.  38 C. F. R. §§ 4.1, 
4.2.  The Board has also considered 38 C.F.R. § 4.7, which 
provides for assignment of the next higher evaluation where 
the disability picture more closely approximates the criteria 
for the next higher evaluations.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  The evidence 
of record does not show any blood pressure readings during 
the pendency of the claim that have been manifested by 
diastolic pressure which was 110 or more, or; systolic 
pressure 200 or more.  Accordingly, the preponderance of the 
evidence is against a rating in excess of 10 percent.  

Lastly, there is no showing that the veteran's hypertension 
presents so exceptional or so unusual a disability picture as 
to warrant the assignment of a higher evaluation on an extra-
schedular basis during the pendency of this appeal.  See 
38 C.F.R. § 3.321.  While the record reflects that the 
veteran has reported that he has had to take leave from work, 
the record is devoid of evidence showing that the veteran's 
hypertension results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  

Moreover, it should be remembered that, generally, the 
degrees of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. § 4.2.  The Board notes that in the absence of 
evidence that the veteran's service-connected hypertension 
has required frequent periods of hospitalization or have 
otherwise rendered impractical the application of the regular 
schedular standards, referral for consideration of the 
provisions in 38 C.F.R. § 3.321(b)(1) is not required.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).





	(CONTINUED ON NEXT PAGE)




ORDER

A rating of 10 percent, and no higher, is granted for 
hypertension, subject to controlling regulations governing 
the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


